Debtor(s) Richard Brown & Gatrina Brown                                                       Case Number: 19-31766


United States Bankruptcy Court for the Western District of Louisiana: Monroe Division
Chapter 13 Plan - Western District of Louisiana

      Check here if this is a modified plan.
      Check here if this is an amended plan.

List below the sections that have been changed.                                            Reason for Amendment/Modification



Part 1: Notices

To Debtor(s):       This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate
                    that the option is appropriate in your circumstances or that it is permissible in your judicial division. Plans that do not comply
                    with local rules and judicial rulings may not be confirmable.
                    In the following notice to creditors, you must check each box that applies

                    Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                    You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
 To Creditor(s):    an attorney, you may wish to consult one.
                    If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                    confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                    Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                    Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.
                    The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                    plan includes each of the following items. If an item is checked as "Not Included" or if both boxes are checked, the provision
                    will be ineffective if set out later in the plan.

1.1 This Plan sets out Nonstandard Provisions in Part 9.                                                                   Included       Not Included

      This Plan limits the amount of Secured Claims in 3.1 and/or 3.2 based on a Valuation of the Collateral for the
1.2                                                                                                                        Included       Not Included
      claim.

1.3 This Plan avoids a Security Interest or Lien in Section 3.4.                                                           Included       Not Included

1.4 This Plan cures or maintains a loan secured by the Debtor's Principal Residence in 3.1.                                Included       Not Included

1.5 This Plan provides for the treatment of a Domestic Support Obligation in 4.3 and/or 4.4.                               Included       Not Included

    This plan includes a claim that was either: (1) incurred within 910 days before the petition date and secured
    by a purchase money security interest in a motor vehicle acquired for the personal use of the debtor(s); or
1.6                                                                                                                        Included       Not Included
    (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other
    thing of value in 3.3.

Revised 1/25/2018                                                  Chapter 13 Plan                                          Page 1




                19-31766 - #3 File 10/25/19 Enter 10/25/19 11:46:43 Main Document Pg 1 of 6
Debtor(s) Richard Brown & Gatrina Brown                                                        Case Number: 19-31766



Part 2:     Plan Payments and Length of Plan
                                                          2.1   Debtor(s) will make regular payments for a total of60 months to the trustee as
follows:
       If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments
       to creditors specified in this plan.
           Original Plans. $1,458.00 per Month for 60 months, and
       $________ per ________ for ________ months.
       $________ per ________ for ________ months.
       Insert additional lines if needed.
           Modified Plans. $________ per ________ for ________ months; then
       $________ per ________ for ________ months, and
       $________ per ________ for ________ months.
       Insert additional lines if needed.

Check one: The applicable commitment period          36 months (Below Median Income)
is:

                                                     60 months (Above Median Income)



2.2    Regular payments to the trustee will be made from future income in the following manner:
        Debtor(s) will make payments pursuant to a payroll deduction unless otherwise excused by the Chapter 13 Trustee or the Bankruptcy Court.
        Income tax refunds. During the pendency of this case debtor(s) shall file both Federal and State Income Tax Returns timely and provide
        copies of same to the Standing Chapter 13 Trustee immediately upon filing of each annual return.
        Debtor(s) will pledge income tax refunds as follows:

 SEE 9.1 FOR TAX LANGUAGE

2.3    Additional Payments. (In addition to 2.1 above)
        Check one.
            None . If “none” is checked, the rest of § 2.3 need not be completed or reproduced.

             Debtor(s) pledge fifty (50) percent (or until all allowed unsecured claims are paid in full) of the net recovery from all causes of action,
        liquidated or unliquidated, unless otherwise ordered by the Court after a notice and a hearing. In all cases in which the debtor has
        acquired/acquires a pre-petition or post-petition cause of action, the employment and compensation of special counsel, and the compromise
        of any claim, shall be approved by the Bankruptcy Court pursuant to 11 U.S.C. §§ 327-329, and the filing of such pleading shall be noticed
        on all parties.
            Debtor(s) will make additional payment(s) to the trustee from other sources, including the sale of property, as specified below. Describe
        the source, amount, and date of each anticipated payment.

Part 3:      Treatment of Secured Claims
                                                          3.1    A. Maintenance of payments and cure of default of Principal Residence under
1322(b)(3), including post-petition default payments, if any.
        Check one.


      None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.


    The trustee shall pay post-petition default payments for mortgage payments in the following amounts and coming due during the months
itemized.

Name of              Description of           Current Installment Payment (including           Specified Months for
                                                                                                                             Post-Petition Total Unpaid
Creditor             Collateral               escrow)                                          Default



        B. Maintenance of payments and cure of default other than Principal Residence under 1322(b)(3), including post-petition default payments,

               19-31766 - #3 File 10/25/19 Enter 10/25/19 11:46:43 Main Document Pg 2 of 6
        if any.
        Check one.


      None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.


    The trustee shall pay post-petition default payments for mortgage payments in the following amounts and coming due during the months
itemized.

Name of               Description of        Current Installment Payment (including           Specified Months for
                                                                                                                              Post-Petition Total Unpaid
Creditor              Collateral            escrow)                                          Default



3.2    Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
        Check one.
      None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

     The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim listed
below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured claim. For secured
claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof of claim filed in accordance with
the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of the secured claim will be paid in full with
interest at the rate stated below. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral
will no longer be treated by the plan.
The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this plan. If
the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety as an
unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor’s total claim listed on the proof of
claim controls over any contrary amounts listed in this paragraph.
The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property interest of
the debtor(s) or the estate(s) until the earlier of:
(a) payment of the underlying debt determined under nonbankruptcy law, or (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which
time the lien will terminate and be released by the creditor. See Bankruptcy Rule 3015.

Name of           Estimated Amount of          Collateral             Value of       Amount of            Interest    Estimated avg. monthly
Creditor          Creditor’s total Claim       Description            Collateral     Secured Claim        Rate        payment to creditor

Centric Fcu       $24,000.00                   2014 Dodge Ram         $24,000.00     $24,000.00           7.25%       $478.06

Chrysler
                  $22,759.00                   2018 Dodge Journey $22,759.00         $22,759.00           7.25%       $453.34
Capital

Madison                                        Household goods -
                  $1,200.00                                           $1,200.00      $1,200.00            4.00%       $22.10
Loan                                           Movables

Madison                                        Household goods -
                  $1,800.00                                           $1,800.00      $1,800.00            4.00%       $33.15
Loan                                           Movables

                                               Household goods -
Reliable          $300.00                                             $300.00        $300.00              4.00%       $5.52
                                               Movables

3.3     Secured claims excluded from 11 U.S.C. § 506. (11 U.S.C. §1325(a) - 910 day Car Claim or 365 day Personal Property).
        Check one.


      None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.


3.4     Lien Avoidance.
        Check one.


      None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


3.5    Surrender of collateral.
        Check one.
        [LAWB.Surrender

                  19-31766 - #3 File 10/25/19 Enter 10/25/19 11:46:43 Main Document Pg 3 of 6
Part 4: Treatment of Fees and Priority Claims
                                                           4.1    General
        Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.4, will be paid in full
        without post- petition interest.
4.2     Administrative fees
        Counsel elects the standing order "no look" fee. Yes         No
        Trustee's fees are governed by statute and may change during the course of the case but are estimated to be ten percent of plan payments.
        The debtor(s) attorney is awarded a fee in the amount of $3,600.00 of which $3,600.00 is due and payable from the bankruptcy estate.
        Included in this amount is a fee in the amount of $0 for the modification. Fees are limited to the appropriate "No Look" fee amount or the
        allowed amount subject to a normal fee application.
4.3     Priority claims other then attorney's fees and those treated in § 4.4.
        Check one.
      None. If “None” is checked, the rest of § 4.3 need not be completed or reproduced.

      The debtor estimates the total amount of other priority claims to be as follows:
Domestic Support Obligations prepetition arrears other than those provided in 4.4 below shall be disbursed by the Trustee.

Claimant                                                             Nature of Claim                                      Amount

La Child Sup                                                                                                              $8,000.00

Child Support Enf/La                                                                                                      $7,000.00

Ongoing Domestic Support Obligations shall be disbursed by debtor.
All other unsecured priority claims including tax claims shall be disbursed by trustee as follows:

Claimant                                                                                  Nature of Claim                             Amount

Louisiana Department of Revenue                                                                                                       $300.00

4.4     Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount.
        Check one.
            None . If “none” is checked, the rest of § 4.4 need not be completed or reproduced.

           The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed to a
        governmental unit and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This plan provision requires that
        payments in § 2.1 be for a term of 60 months; see 11 U.S.C. § 1322(a)(4).

Name of Creditor                        Amount of Claim to be Paid

                                          $
                                              Trustee
                                              Debtor(s)
                                              Third Party - Name & Relationship to Debtor(s)


Part 5: Treatment of Nonpriority Unsecured Claims
                                                                  5.1     Nonpriority unsecured claims not separately classified.
        Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. Unscheduled nonpriority unsecured debts to
        which a timely proof of claim is filed will be allowed, unless objected to. All non-priority debts on schedule E/F, and unsecured and
        undersecured debts on schedule D, are incorporated herein by reference.
        Based upon the scheduled unsecured and undersecured claims in the amount of$10,263.00, it is anticipated unsecured creditors will be
        paid approximately $50.96, which is approximately 0.48% percent of their respective claims. However, the amount paid on any claim
        may vary depending on the actual filed and allowed claims.
        If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid no less than$0.00. Regardless of
        the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.
5.2     Other separately classified nonpriority unsecured claims.
        Check one.


      None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.




               19-31766 - #3 File 10/25/19 Enter 10/25/19 11:46:43 Main Document Pg 4 of 6
6.1     The executory contracts, unexpired leases, and Unmodified Secured Debts paid per contract listed here are assumed and will be treated as
Part 6: Executory Contracts, Unexpired Leases, and Unmodified Secured Debts paid per contract specified. All other executory
                                                                                                                            contracts and unexpired
leases are rejected.
        Check one.


      None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



Part 7: Vesting of Property of the Estate
                                                            7.1     Property of the estate will vest in the debtor(s) upon entry of discharge or dismissal.

Part 8: Other Plan Provisions
                                                            8.1     Adequate Protection Payments:
        Debtor(s) shall pay adequate protection payments and/or lease payments as scheduled below to the trustee. If the case is dismissed pre-
        confirmation the trustee shall disburse these adequate protection payments to the creditor, one for each plan payment received while the
        case was pending.

Creditor                                                 Adequate Protection Payment

Centric Fcu                                              $239.03

Madison Loan                                             $11.05

Chrysler Capital                                         $226.67

Madison Loan                                             $16.58/

Reliable                                                 $2.76

8.2     Changed Circumstances.
        Debtor(s) shall fully and timely disclose to the trustee any change in income, marital status, domestic support obligation, employment,
        address, or financial recovery to which debtor(s) become entitled, including without limitation, claims for personal injury, employment,
        worker's compensation, unemployment compensation, inheritance, life insurance, lottery proceeds, or property settlements. These funds
        shall be treated upon motion by trustee, debtor(s), or any party in interest.

Part 9: Nonstandard Plan Provisions
                                                                  None . If “none” is checked, the rest of Part 9 need not be completed or reproduced.
        Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
        included in the Official Chapter 13 Plan Form for the Western District of Louisiana or deviating from it. Nonstandard provisions set out
        elsewhere in this plan are ineffective.
        The following plan provisions will be effective only if there is a check in the box “Included” in § 1.1.




               19-31766 - #3 File 10/25/19 Enter 10/25/19 11:46:43 Main Document Pg 5 of 6
 Income Tax Returns & Refunds:
 Complete and signed copies of All State and Federal Tax Returns filed during the term of this plan shall be provided by the Debtor(s) to their
 attorney each year within 15 days of the returns being filed with the taxing authority. Debtor's attorney shall promptly, upon receipt from
 Debtor(s), transmit the Tax Returns to the Trustee. Debtor's attorney shall also transmit, with these tax returns, a Certification of Return and
 Refund signed by the Debtor(s). Debtor(s) who are not required to file income tax returns must also file theCertification which shall state the
 debtor(s) were not required to file income tax return(s) and did not file income tax return(s). The certification of no filing shall be due no later than
 April 15 each year. Said Certification shall be on the prescribed form.


 The Federal Tax Refund Pledge shall be without prejudice to the Debtor(s) to seek Court approval to use said refund and the Debtor(s) may file
 a Motion to Use Tax Refund no later than May 31st each year to request use of some or al I of the refund for reasonable and necessary
 expenses.


 All State Income Tax Refunds received during the term of this plan shall be paid directly to the trustee as additional plan payments.All Federal
 Income Tax Refunds received during the term of this plan shall be paid to the trustee as additional plan payments within 15 days of receipt.
 Should the Debtor(s) be entitled to retain from the refund any exempt funds (eg. earned income credit, child tax credit) said amounts shall be
 itemized on the prescribed Certification form and Debtor(s) shall retain the exempt amount and transmit only the excess balance to the Trustee.
 However, Debtor(s) must transmit the required tax returns and Certification in order to retain the funds, without prejudice to any party to seek
 turnover of the funds should the Certification be found to be incorrect.


 All Tax Refund Payments shall be sent to the trustee's payment address within 15 days of receipt and shall be clearly labeled as a Tax Refund
 Payment.


 Failure to Comply. For any failure to comply with this provision, the Trustee shall file Motions for Turnover of returns, funds or other relief, which
 may result in conversion or dismissal of the case.
 Debtors elect to pay direct.

Part 10: Signatures

/s/ E. Orum Young III
                                                                                                      Date: 10/25/2019
Signature of Attorney for Debtor(s)

/s/ Richard Donnell Brown
                                                                                                      Date: 10/25/2019
Debtor

/s/ Gatrina Deanne Brown
                                                                                                      Date: 10/25/2019
Joint Debtor

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)
By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the wording and
order of the provisions in this Chapter 13 Plan are identical to those contained in Official Chapter 13 Plan Form for the Western District of
Louisiana, other than any nonstandard provisions included in Part 9.

Revised 1/25/2018                                                              Chapter 13 Plan




              19-31766 - #3 File 10/25/19 Enter 10/25/19 11:46:43 Main Document Pg 6 of 6
